         Case 5:17-cv-04467-BLF Document 359-5 Filed 03/04/21 Page 1 of 9




 1   DUANE MORRIS LLP                                    DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                    Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                            Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                     mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                             John R. Gibson (GA SBN 454507)
     2475 Hanover Street                                 Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                            jrgibson@duanemorris.com
     Telephone: 650.847.4150                             Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                             Admitted Pro Hac Vice
                                                         rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                    David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                     Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                               dcdotson@duanemorris.com
     japowers@duanemorris.com                            Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                   Admitted Pro Hac Vice
     Admitted Pro Hac Vice                               jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                           1075 Peachtree NE, Suite 2000
     30 South 17th Street                                Atlanta, GA 30309
10   Philadelphia, PA 19103                              Telephone: 404.253.6900
     Telephone: 215.979.1000                             Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                                 UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16                                           SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability             Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                           DEFENDANT SONICWALL INC.’S
19                          Plaintiff,                     MOTION IN LIMINE TO EXCLUDE DR.
                                                           MCDUFF’S METHOD NO. 1
20          v.                                             (MOTION IN LIMINE NO. 2)
21   SONICWALL INC., a Delaware Corporation,               Date:        March 18, 2021
                                                           Time:        1:30 PM
22                                                         Courtroom:   3, 5th Floor
                            Defendant.                     Judge:       Hon. Beth Labson Freeman
23

24

25                                               REDACTED

26

27

28

                 DEFENDANT SONICWALL INC.’S MOTION IN LIMINE TO EXCLUDE DR. MCDUFF’S METHOD NO. 1
                   (MOTION IN LIMINE NO. 2) MOTION IN LIMINE NO. 2, CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 359-5 Filed 03/04/21 Page 2 of 9




 1                                   TABLE OF EXHIBITS REFERENCED1
 2       September 4, 2020 Expert Report of DeForest McDuff, Ph.D                   Ex. 1
 3       September 3, 2020 Expert Report of Michael Mitzenmacher, Ph.D.             Ex. 4
         Regarding Infringement by SonicWall, Inc. of Patent Nos. 6,804,780;
 4       6,965,968; and 7,613,926
         October 26, 2020 Deposition Transcript of Michael Mitzenmacher,            Ex. 8
 5       Ph.D.
 6       November 2, 2020 Deposition Transcript of DeForest McDuff, Ph.D.           Ex. 10

 7       Juniper Networks, Inc.’s Motion for Attorneys’ Fees Pursuant to 35         Ex. 11
         U.S.C § 285, Finjan, Inc. v. Juniper Networks, Inc., 3:17-cv-5659-
 8       WHA, Dkt. 634 (N.D. Cal. Nov. 30, 2020)
         Order RE Request for Attorney Fees, Finjan, Inc. v. Juniper Networks,      Ex. 12
 9       Inc., 3:17-cv-5659-WHA, Dkt. 648 (N.D. Cal. Jan. 9, 2021)
10       Marker Advisors, LLC document marked as McDuff Deposition Ex.              Ex. 13
         No. 5
11       February 28, 2017 Email marked as McDuff Deposition Ex. No. 10             Ex. 14
12       Order on Motions in Limine, Finjan, Inc. v. Cisco Sys., Inc., No. 17-cv-   Ex. 15
         72-BLF, Dkt. 660 (N.D. Cal. June 5, 2020)
13       Order Regarding Motions in Limine, Finjan, Inc. v. Blue Coat Sys., No.     Ex. 16
         15-cv-03295, Dkt. 404 (N.D. Cal. Nov. 4, 2017),
14
         January 16, 2014 Email, bearing the bates numbers FINJAN‐SW                Ex. 17
15       403755 - FINJAN‐SW 403759
         Joint Statement Regarding Dispute Regarding Additional Deposition       Ex. 18
16       Time of Dr. Christine Meyer, Finjan, Inc. v. Symantec Corp., No. 14-cv-
         02998-HSG, Dkt. 361 (N.D. Cal. Feb. 6, 2018)
17

18

19

20

21

22

23

24

25

26

27
     1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
28

                   DEFENDANT SONICWALL INC.’S MOTION IN LIMINE TO EXCLUDE DR. MCDUFF’S METHOD NO. 1
                     (MOTION IN LIMINE NO. 2) MOTION IN LIMINE NO. 2, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 359-5 Filed 03/04/21 Page 3 of 9




 1            Pursuant to FRE 702 and Daubert, SonicWall seeks to exclude Finjan’s damages expert, Dr.

 2   McDuff, from presenting his Method 1 royalty opinions. Method 1

 3

 4                                                                                                     ,” and

 5   results in a worldwide, undiscounted opinion of “                                   .” Ex. 1 ¶ 8(c). Both

 6   the royalty base and royalty rate reflect disqualifying methodological flaws.

 7            Royalty Base: Dr. McDuff’s royalty base fails to account for instances where Finjan accuses

 8   a combination of products, not the individual products. He includes within his royalty base the entire

 9   revenue earned from every sale of every product, even if the customer did not buy all of the required

10   components (and is thus not an infringement under Finjan’s theory).

11            Royalty Rate: Dr. McDuff opines that the       , Symantec, and Sophos lump sum settlements

12   are “highly relevant” and that the jury verdicts confirm that the lump sum amount reflects application

13   of 8 and 16% royalty rates. But there is no evidence to suggest that the royalty rates found by the

14   juries played any part in the calculation of the lump sum settlement figures agreed to years later.

15   I.       Dr. McDuff’s Royalty Base Is Not Tied to Finjan’s Actual Infringement Theories
16            Dr. McDuff’s royalty base includes substantially more than “

17                        ” (Ex. 1 ¶ 8(c)), because it ignores that most of Finjan’s infringement allegations

18   require combinations of multiple products, not just the individual products themselves.

19            ’968 Patent: Finjan’s only infringement theory for the ’968 Patent accuses the combination

20   of a SonicWall WXA with a SonicWall Gateway. Ex. 4 ¶ 18; Ex. 8 at 72:25-73:14. Dr. McDuff

21   agrees that SonicWall has sold only              units to date, earning less than

22   in worldwide revenues. Ex. 10 at 212:14-214:2. Nonetheless, his royalty base for the ’968 Patent

23   includes all revenues for every SonicWall Gateway and WXA sold – making no attempt to identify

24   the very small portion of Gateways actually sold or used with a WXA (which by definition could not

25   exceed                        ). Ex. 1, at Attachment B-5.

26            This is erroneous as a matter of law, as the mere sale of one component of an allegedly

27   infringing combination does not by itself infringe. See Deepsouth Packing Co. v. Laitram Corp., 406

28                                                     1
                 DEFENDANT SONICWALL INC.’S MOTION IN LIMINE TO EXCLUDE DR. MCDUFF’S METHOD NO. 1
                             (MOTION IN LIMINE NO. 2) CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-5 Filed 03/04/21 Page 4 of 9




 1   U.S. 518, 528 (1972); see also Aro Mfg. Co. v. Convertible Top Replacement Co., 365 U.S. 336, 344

 2   (1961) (“[I]f anything is settled in the patent law, it is that the combination patent covers only the

 3   totality of the elements in the claim and that no element, separately viewed, is within the grant.”);

 4   Centillion Data Systems., LLC v. Qwest Commc’ns Int’l, Inc., 631 F.3d 1279, 1288 (Fed. Cir. 2011);

 5   Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 995 (Fed. Cir. 2009).

 6   The Court should thus strike Dr. McDuff’s ’968 damages opinions, i.e., that SonicWall would agree

 7   to pay Finjan a royalty of

 8                        to license just the ’968 Patent. Ex. 1, at Attachment B-2. By providing Finjan a

 9   royalty on Gateway units that Finjan has not shown have been combined with a WXA (and thus do

10   not infringe), the royalty improperly “punishes beyond the reach of the statute.” ResQNet.com, Inc.

11   v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010); Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d

12   1301, 1333-34 (Fed. Cir. 2009) (a patent holder must prove the extent of infringement, and cannot

13   recover damages for non-infringing uses). Dr. McDuff’s opinion so far outstrips the revenues from

14   the mere                  of the WXA (whose WXA sales generated                                         ),

15   that it cannot possibly be methodologically sound. See Ex. 11 (quoting Judge Alsup’s Daubert Order:

16   “that Expert Arst would suggest that Juniper would have been willing to pay an eyepopping $60-$70

17   million as a royalty for the sake of $1.8 million in revenue is preposterous. This order therefore agrees

18   with Juniper that Expert Arst’s testimony ‘defies basic laws of economics’ such that its unreliability

19   renders it inadmissible under FRE 702.’”); Ex. 12 (“Finjan’s first-round ’494 patent damages fiasco

20   wasted a great deal of everyone’s time and energy. … Finjan tried to sneak this theory in with its

21   expert-damages report, but we caught it, and the Daubert order excluded the trick.”).

22          Even as to the        customers who bought a WXA (the outer limit on ’968 damages), Dr.

23   McDuff has no opinion as to how many have actually been combined with a Gateway into an

24   allegedly infringing system. Ex. 10 at 211:17-22; id.at 181:14-25 (“So in terms of determining the

25   number of units that are infringing, that would be a question for the finder of fact and for the technical

26   experts in the case.”). He thus has no opinion on the revenues earned on the combination actually

27   alleged to infringe the ’968 Patent: a WXA plus a Gateway.

28          Patents Asserted Against Capture ATP. There are two problems with Dr. McDuff’s damages
                                                  2
                DEFENDANT SONICWALL INC.’S MOTION IN LIMINE TO EXCLUDE DR. MCDUFF’S METHOD NO. 1
                            (MOTION IN LIMINE NO. 2) CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-5 Filed 03/04/21 Page 5 of 9




 1   opinion regarding the other seven patents as they relate to allegations that include Capture ATP.

 2          Combinations.     The first problem is similar to the failure regarding the ’968 Patent.

 3   Specifically, for each of the other Patents-in-Suit (’305, ’408, ’844, ’494, ’154, ’780, and ’926

 4   Patents), many of Finjan’s infringement allegations require the combination of Capture ATP with

 5   either a Gateway or an ESA. Again, Dr. McDuff has no opinion regarding the revenues from sales

 6   or the number of customers who bought both components of the accused combinations (as opposed

 7   to including every sale of a Gateway and ESA, regardless of whether the customer ever bought or

 8   used Capture ATP). Instead, he admitted his assumption of infringement was not made “with that

 9   level of specificity” as to what combinations were required (Ex. 10 at 79:17-80:20), and he was “not

10   performing that level of technical analysis” to know the product combinations (id.at 180:16-22).

11          Consistent with his failure to offer a damages opinion where Capture ATP is required as part

12   of a combination, Dr. McDuff presented a table (Table 14) that purports to identify the “Accused

13   Products by Patent” – but it simply lists dozens of products without noting whether Finjan’s experts

14   allege infringement by a combination (and, if so, how that impacts his damages analysis). Ex. 1 at

15   Table 14. This failure to account for the accused combinations will be further compounded if the

16   Court’s summary judgment rulings eliminate the Gateway-only theories, such that every infringement

17   theory will require Capture ATP (alone or in combination with another product).

18          Revenue Period. The second problem on these seven patents is that Dr. McDuff’s royalty

19   base erroneously includes tens of millions of dollars generated before Capture ATP was commercially

20   available. Dr. McDuff concedes that Capture ATP was not commercially available with the Gateways

21   until at least August 1, 2016, and not available with ESAs until February 2017. Ex. 10 at 201:5-9,

22   see also id. 131:11-133:23; Ex. 13; Ex. 10 at 201:10-203:8; Ex. 14. It is axiomatic that sales of

23   Gateways/ESAs before these dates cannot infringe, because they could not be combined with the

24   product (Capture ATP) required for the purported infringement.         Nevertheless, Dr. McDuff’s

25   unapportioned royalty base includes                                of individual Gateway and ESA

26   revenues before these dates. See Ex. 1 at Attachment D-1 – D-17.

27          Both of these errors infect Method 1 (

28       ) and Method 2, which calculates a royalty per infringing unit. See Ex. 1 ¶ 142 & Table 9.
                                                    3
               DEFENDANT SONICWALL INC.’S MOTION IN LIMINE TO EXCLUDE DR. MCDUFF’S METHOD NO. 1
                           (MOTION IN LIMINE NO. 2) CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 359-5 Filed 03/04/21 Page 6 of 9




 1   II.     Dr. McDuff’s Reliance On Outlier Settlement Agreements Should Be Excluded

 2           Dr. McDuff opines that there

 3                                                                                      ”:     , Sophos, and

 4   Symantec. Ex. 1 ¶ 45. According to Dr. McDuff, each of these lump sum settlements reflect the

 5   application of “                                                    .” Id. There are no facts to support

 6   this claim, and the Court should exclude reference to these litigation-related settlements. See Ex. 15,

 7   at 16-17 (“The Court addresses each agreement bearing in mind that these agreements must be viewed

 8   critically because they may be tainted due to external factors such as threatened or actual litigation.”)

 9   (citing LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 77 (Fed. Cir. 2012)).

10               . Dr. McDuff should be precluded from referencing: (1) the Secure Computing jury’s

11   $9.18 million verdict and the court’s $37.3 million award; and (2) the

12                      . The Court has previously precluded Finjan’s use of the $37.3 million award, as

13   “that award was enhanced after the jury’s finding of willful infringement.” Ex. 15 at 18; Ex. 16, at

14   18-20 (excluding       agreement “for all purposes except for arguing validity as rebuttal” and holding

15   that Finjan’s damages expert could not rely on litigation-related settlements “to show the dollar

16   amount of licensing” and thus precluding Finjan from introducing evidence regarding “the amount

17   of settlement”). There is no reason to deviate from those rulings here. The Court should also exclude

18   Dr. McDuff’s opinion connecting the jury’s verdict (and its use of 8 and 16% rates to calculate the

19   damages figure) to the lump sum figure found in the          agreement. The         settlement followed

20   several additional actions and a threat of injunction, among other differentiating facts. Ex. 1 ¶ 45(a).

21   The Court has not only previously excluded that figure as “an outlier,” but further excluded it because

22   “it is unclear from the record … how and why           agreed to make that payment.” Ex. 15 at 17-18.

23   Dr. McDuff provides no explanation here, offering only that “

24                        .” Ex. 10 at 232:23-24; see also id. at 233:5-234:5. This is nothing more than

25   unsupported ipse dixit that is actually contradicted by Finjan’s own statements. See, e.g., Ex. 17

26   (FINJAN‐SW 403755) (“

27

28                                                                       ”). The Court should preclude Dr.
                                                       4
                DEFENDANT SONICWALL INC.’S MOTION IN LIMINE TO EXCLUDE DR. MCDUFF’S METHOD NO. 1
                            (MOTION IN LIMINE NO. 2) CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 359-5 Filed 03/04/21 Page 7 of 9




 1   McDuff (and fact witnesses) from referencing the Secure Computing verdict and resulting award, and

 2   the                                         , and preclude Dr. McDuff from relying on these amounts.

 3           Symantec. The Court previously held the Symantec settlement “relevant to the issues of

 4   damages and non-obviousness.” Ex. 15 at 18. SonicWall, however, respectfully submits that

 5   establishing the litigation history (which included over a dozen actions across the world) during cross

 6   will not sufficiently address the prejudicial nature of this settlement and thus requests that the

 7                  be excluded here pursuant to FRE 403. If the lump sum figure is permitted into

 8   evidence, however, there is no support for Dr. McDuff’s opinion that the figure was calculated by

 9   application of 8% and 16% royalty rates. Dr. McDuff points solely to the trial testimony of Finjan’s

10   expert from the 2013 Blue Coat case (5:13-cv-03999-BLF) opining that a reasonable royalty would

11   reflect a rate of 6 to 8%. He then notes that “

12                                                                            ” Ex. 1 ¶ 45(c). But many

13   portions of this verdict were overturned on appeal by the Federal Circuit, which concluded that there

14   was no basis to equate an $8-per-user fee to 8-16% royalty rates. Finjan, Inc. v. Blue Coat Sys., 879

15   F.3d 1299, 1312 (Fed. Cir. 2018). Finjan also sought nearly $500 million in damages from Symantec

16   alone. Ex. 18, at 1-2. Thus, even if the Court allows the lump sum figure, it should preclude Dr.

17   McDuff from opining that it was the result of the parties applying 8 and 16% royalty rates.

18           Sophos. In 2016, a jury awarded Finjan $15 million against Sophos,

19                                                                               . There is no factual basis

20   to opine, however, that the                                was based on rates of 8 and 16%. The trial

21   court found it “unclear how the jury calculated its award” of $15 million. Finjan, Inc. v. Sophos, Inc.,

22   244 F. Supp. 3d 1016, 1037 (N.D. Cal. Mar. 14, 2017) (holding that it was “not clear that the jury

23   adopted Layne-Farrar’s opinion,” and “the jury easily could have calculated an appropriate one-time

24   lump sum” using Sophos’ expert’s opinions). The Court should thus exclude any opinion tying the

25   Sophos settlement to 8 & 16% rates.

26           Finally, if the Court excludes one or more of these settlements, the Court should also exclude

27   any mention of the aggregate amount of Finjan’s settlements. See Ex. 15 at 19.

28
                                                       5
                DEFENDANT SONICWALL INC.’S MOTION IN LIMINE TO EXCLUDE DR. MCDUFF’S METHOD NO. 1
                            (MOTION IN LIMINE NO. 2) CASE NO. 5:17-CV-04467-BLF-VKD
       Case 5:17-cv-04467-BLF Document 359-5 Filed 03/04/21 Page 8 of 9




 1   Dated: March 4, 2021                        Respectfully Submitted,

 2                                               /s/ Nicole E. Grigg
                                                 Nicole E. Grigg (formerly Johnson)
 3                                               Email: NEGrigg@duanemorris.com
                                                 DUANE MORRIS LLP
 4                                               2475 Hanover Street
                                                 Palo Alto, CA 94304-1194
 5
                                                 Matthew C. Gaudet (Pro Hac Vice)
 6                                               Email: mcgaudet@duanemorris.com
                                                 John R. Gibson (Pro Hac Vice)
 7                                               Email: jrgibson@duanemorris.com
                                                 Robin L. McGrath (Pro Hac Vice)
 8                                               Email: rlmcgrath@duanemorris.com
                                                 David C. Dotson (Pro Hac Vice)
 9                                               Email: dcdotson@duanemorris.com
                                                 Jennifer H. Forte (Pro Hac Vice)
10                                               Email: jhforte@duanemorris.com
                                                 1075 Peachtree Street, Ste. 2000
11                                               Atlanta, GA 30309

12                                               Joseph A. Powers (Pro Hac Vice)
                                                 Email: japowers@duanemorris.com
13                                               Jarrad M. Gunther (Pro Hac Vice)
                                                 Email: jmgunther@duanemorris.com
14                                               30 South 17th Street
                                                 Philadelphia, PA 19103
15
                                                 Attorneys for Defendant
16                                               SONICWALL INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                  6
             DEFENDANT SONICWALL INC.’S MOTION IN LIMINE TO EXCLUDE DR. MCDUFF’S METHOD NO. 1
                         (MOTION IN LIMINE NO. 2) CASE NO. 5:17-CV-04467-BLF-VKD
       Case 5:17-cv-04467-BLF Document 359-5 Filed 03/04/21 Page 9 of 9




 1                                 CERTIFICATE OF SERVICE

 2        This is to certify that a true and correct copy of DEFENDANT SONICWALL INC.’S

 3   MOTION IN LIMINE TO EXCLUDE DR. MCDUFF’S METHOD NO. 1 was served by ECF

 4   on all counsel of record on March 4, 2021.

 5
                                                     /s/ Nicole E. Grigg
 6                                                   Nicole E. Grigg
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             DEFENDANT SONICWALL INC.’S CERTIFICATE OF SERVICE
                                    CASE NO. 5:17-CV-04467-BLF-VKD
